     Case 1:20-cv-01193-NONE-BAM Document 12 Filed 11/20/20 Page 1 of 3

 1    Tanya E. Moore, SBN 206683
      MOORE LAW FIRM, P.C.
 2    300 South First Street, Suite 342
      San Jose, California 95113
 3    Telephone: (408) 298-2000
      Facsimile: (408) 298-6046
 4    Emails: tanya@moorelawfirm.com;
      service@moorelawfirm.com
 5
      Attorney for Plaintiff,
 6    Hendrik Block
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11
      HENDRIK BLOCK,                                 )     No. 1:20-cv-01193-NONE-BAM
12                                                   )
                     Plaintiff,                      )     STIPULATION FOR CONTINUANCE OF
13                                                   )     MANDATORY SCHEDULING
             vs.                                     )     CONFERENCE; ORDER
14                                                   )
      SANDHU INVESTMENTS INC. dba 7-                 )
15    ELEVEN, et al.,                                )     Date:        December 8, 2020
                                                     )     Time:        8:30 a.m.
16                                                   )     Courtroom:   8
                     Defendants.                     )
17                                                   )
                                                     )     Magistrate Judge Barbara A. McAuliffe
18                                                   )
                                                     )
19                                                   )
                                                     )
20
21           WHEREAS, a Mandatory Scheduling Conference (ECF Doc. No. 3) is currently
22    scheduled in this matter for December 8, 2020 at 8:30 a.m.
23           WHEREAS, Plaintiff Hendrik Block (“Plaintiff”), and Defendants, Sandhu
24    Investments Inc. dba 7-Eleven, QCSI Six LLC, and QCSIF Six LLC (“Defendants,” and
25    together with Plaintiff, “the Parties”), are engaged in settlement negotiations and are hopeful
26    that a settlement can be reached informally, and desire to conserve attorney’s fees which would
27    be incurred attending the Mandatory Scheduling Conference while they exhaust settlement
28    efforts, and to conserve Court resources;




                                                  Page 1
     Case 1:20-cv-01193-NONE-BAM Document 12 Filed 11/20/20 Page 2 of 3

 1           NOW, THEREFORE, the Parties, by and through their respective counsel, stipulate to
 2    a continuance of the Mandatory Scheduling Conference currently set for December 8, 2020 to
 3    a date at the Court’s convenience on or after February 9, 2021.
 4
 5    Dated: November 19, 2020                               MOORE LAW FIRM, P.C.
 6
 7                                                           /s/ Tanya E. Moore
                                                             Tanya E. Moore
 8                                                           Attorney for Plaintiff,
                                                             Jose Trujillo
 9
10
      Dated: November 19, 2020                               CALL & JENSEN
11
12                                                           /s/ Michael S. Orr
                                                             Michael S. Orr
13
                                                             Attorneys for Defendants,
14                                                           Sandhu Investments Inc. dba 7-Eleven,
                                                             QCSI Six LLC, and QCSIF Six LLC
15
16                                                 ORDER
17           The parties having so stipulated and good cause appearing,
18           IT IS HEREBY ORDERED that the Mandatory Scheduling Conference currently set for
19    December 8, 2020 is continued to February 9, 2021 at 9:30 a.m. Courtroom 8 (BAM) before
20    Magistrate Judge Barbara A. McAuliffe with each party connecting remotely either via Zoom
21    video conference or Zoom telephone number. The parties shall be provided with the Zoom ID
22    and password by the Courtroom Deputy prior to the conference. The Zoom ID number and
23    password are confidential and are not to be shared. Appropriate court attire required. The
24    parties are to file their Joint Scheduling Report no later than seven days prior to the conference.
25    IT IS SO ORDERED.
26
         Dated:     November 20, 2020                            /s/ Barbara    A. McAuliffe           _
27                                                       UNITED STATES MAGISTRATE JUDGE
28




                                                    Page 2
     Case 1:20-cv-01193-NONE-BAM Document 12 Filed 11/20/20 Page 3 of 3

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                        Page 3
